DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “position detection system 16” of para 0029 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In para 0029, a position detection system 16 is disclosed.  It is not clear what position the position detection .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (McCoy) (5,648,854) in view of Sato (2010/0097595).
Regarding claim 1, McCoy discloses a detection apparatus (Fig. 1, 2) that detects an orientation reference (edge 133, 235) of an object (wafer) to be detected which includes an edge including the orientation reference, the apparatus comprising: a first detection system (110) configured to detect the edge such that the orientation reference is detected (col. 3, lines 10-26).  However, McCoy does not disclose a second detection system configured to detect, by projecting a pattern to a surface of the object and detecting an image formed by reflected light from the surface, a position of the surface in a direction perpendicular to the surface, wherein after a focusing operation of the first detection system is performed based on the position of the surface detected by the second detection system, the first detection system detects the orientation reference.

Regarding claim 11, McCoy discloses an exposure apparatus (Fig. 1) comprising a projection optical system (240, 242, col. 6, lines 30-40) configured to project a pattern of an original (243) to a substrate (230) which includes an edge (133, 235) including an orientation reference (133, 235, col. 3, lines 53-56), the apparatus comprising:  a detection apparatus (110) configured to detect the orientation reference of the substrate (col. 3, lines 10-26); and a substrate stage driving mechanism configured to drive a substrate stage holding the substrate (col. 3, lines 45-52), wherein the detection apparatus includes a first detection system (110) configured to detect the edge such that the orientation reference is detected (col. 3, lines 10-26).   However, McCoy does not disclose a second detection system configured to detect a position of a surface of the substrate in a direction perpendicular to the surface, after a focusing operation of the first detection system is performed based on the position of the surface detected by the second detection system, the first detection system detects the orientation reference, and the substrate stage is driven such that an orientation indicated by the orientation reference detected by the detection apparatus matches a target direction.
Although McCoy does not explicitly disclose a focusing operation to detect a position of the surface in a direction perpendicular to the surface, locating the image of the edge 133 would require focusing to image and to detect the position of the surface of the wafer in a direction 
Regarding claims 2 and 12, McCoy does not disclose wherein detection of the position of the surface by the second detection system is performed on a region of the surface, which is spaced apart from the edge.  Sato discloses in para 0045 that the detection of the position of the surface by the second detection system is performed on a region of the surface, which is spaced apart from the edge.  Therefore it would have been obvious for one of ordinary skill in the art to detect the position of the surface by the second detection system performed on a region of the surface, which is spaced apart from the edge in order to detect the orientation reference by the first detection system while the object and the stage is at a best imaging state.
Regarding claims 3 and 13, McCoy does not disclose wherein an operation for detecting the position of the surface by the second detection system includes an operation of changing a relative position between the surface and the second detection system in the direction perpendicular to the surface.  Sato discloses wherein an operation for detecting the position of the surface by the second detection system includes an operation of changing a relative position between the surface and the second detection system in the direction perpendicular to the surface (para 0048, moving in the z-direction).  Therefore it would have been obvious to change the relative position between the surface and the second detection system in the direction perpendicular to the surface in order for the pattern image to be placed in the best imaging state as taught by Sato in para 0048.
Regarding claim 4, McCoy discloses wherein the first detection system includes a photoelectric conversion device (140, 145), an illumination optical system (111, 112) configured 
Regarding claim 8, McCoy discloses wherein the orientation reference is an orientation flat including a straight portion (flat, col. 3, lines 20-23).
Regarding claim 9, McCoy discloses a processor (120) configured to obtain, based on a direction of the straight portion detected by the first detection system, an orientation indicated by the orientation reference (col. 3, lines 27-45).
Regarding claims 10 and 16, McCoy discloses wherein the first detection system detects an alignment mark (134) provided on the object in addition to the edge (col. 3, lines 27-45).
Regarding claim 14, McCoy does not disclose a second detection system.  Sato discloses wherein the second detection system detects the position of the surface by projecting a pattern (M3) to the surface and detecting an image formed by reflected light from the surface (Fig. 3, para 0041-0044).  Therefore it would have been obvious to one of ordinary skill in the art to provide a second detection system of Sato as claimed for the reasons discussed above.
Regarding claim 15, McCoy does not disclose a second detection system.  However, McCoy discloses the need for properly focusing the image of the edge 133 in col. 5, lines 22-45.  Sato discloses detecting the position of the surface by the second detection system and driving the substrate stage (abstract, para 0045-0048, Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the second detection system of Sato to detect the position of the surface and to drive the substrate stage to ensure that the orientation reference is detected by the first detection system of McCoy.
Regarding claim 17, McCoy discloses a prealignment apparatus configured to prealign the substrate wherein the substrate prealigned by the prealignment apparatus is conveyed (272) to the substrate stage (271).
Regarding claim 18, McCoy in view of Sato disclose an article manufacturing comprising exposing a substrate by an exposure apparatus, developing the substrate and processing the .
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, none of the prior art of record teaches or discloses wherein the first and the second detection system share an optical system.
Regarding claim 6, none of the prior art of record teaches or discloses wherein the first detection system illuminates the surface with light via an optical system, and the second detection system illuminates the surface with light via the optical system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bijnen et al. (2019/0219936) discloses detecting edge and the notch of the substrate (Fig. 4, 5, 12), but Bijnen et al. does not disclose the second detector for detecting the surface of the substrate as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 11, 2021